Name: Council Regulation (EEC) No 1921/87 of 2 July 1987 amending Regulation (EEC) No 1491/85 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: economic policy;  prices;  production;  marketing;  plant product
 Date Published: nan

 3.7 . 87 Official Journal of the European Communities No L 183/ 19 COUNCIL REGULATION (EEC) No 1921 /87 of 2 July 1987 amending Regulation (EEC) No 1491 /85 laying down special measures in respect of soya beans production during a reference period and of the likely trend in demand . 3 . Where the production of soya beans , as estimated before the beginning of the marketing year, exceeds the maximum guaranteed quantity for the beans concerned and for the marketing year in question, the amount of the aid shall be reduced by the incidence on the guide price of a coefficient that is related to the extent to which this quantity is exceeded . However, for the 1987/ 88 marketing year, this reduction in the amount of aid may not be greater than 10% of the guide price . Where the first subparagraph, when applied to actual production instead of estimated production at the beginning of the marketing year, would lead to a different reduction in the amount of the aid than that actually applied , the maximum guaranteed quantity for the following marketing year shall be adjusted to take account of that situation . 4 . Where paragraph 3 is applied , the minimum price shall be reduced by the same amount by which the amount of the aid was reduced . 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the rules for determining the coefficient referred to in the first subparagraph of paragraph 3 . 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/ EEC .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the production of soya beans in the Community has grown at an exceptionally high rate in recent years ; whereas more modest and regular growth in the production of the said beans seems desirable ; whereas , to attain this objective , arrangements should be made that, where a certain maximum guaranteed quantity is exceeded, the amount of the aid and the minimum price are to be reduced by an amount that takes account of the scale by which this quantity is exceeded ; whereas Regulation (EEC) No 1491 / 85 (4) should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby added to Regulation (EEC) No 1491 / 85 : Article 3a 1 . The Council , acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall fix each year, and for the first time for the 1987/ 88 marketing year, a maximum guaranteed quantity for soya beans produced in the Community . 2 . The maximum guaranteed quantity for soya beans shall be determined taking account of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No C 89 , 3 . 4 . 1987 , p. 30 . ( 2) OJ No C 156 , 15 . 6 . 1987 . ( 3 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . ( 4 ) OJ No L 151 , 10 . 6 . 1985 , p. 15